Citation Nr: 0718719	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04 16-353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an allergy to insect 
bites.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1981 to June 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence necessary for the 
equitable disposition of appellant's appeal.

2.  Current disability due to an allergy to insect bites has 
not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for an allergy to insect 
bites have not been met. 38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.380 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The veteran is presumed to be of sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002).  

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006). 

Under 38 C.F.R. §3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.      

Analysis

The veteran's pre-enlistment and pre-commissioning medical 
examination records do not suggest that he had an allergic 
reaction to insect bites prior to service.  He reported that 
he had no health problems at the time of enlistment or 
commissioning in May 1978 and September 1980.  

Service medical records indicate that the veteran first 
sought help for allergic rhinitis in August 1983 after 
experiencing wheezing episodes.  The veteran again sought 
medical help in June 1988 after experiencing similar 
symptoms.  In each case, the veteran provided no information 
or evidence that he also suffered from allergic reactions due 
to insect bites.  On the contrary, the veteran's medical 
history confirms incidents involving only seasonal allergies, 
particularly during the spring and summer seasons.    

In July 1992, the veteran was admitted to the emergency room 
after being bitten by fire ants and stung on the leg by bees.  
According to service medical records, the veteran indicated 
to the attending physician that he had previous 
hypersensitivity to bee stings, but no further information 
was provided on this issue in the records.  The veteran 
developed hives on his upper torso, arms, and groin within 
thirty minutes of being bitten and stung and nearly went into 
anaphylactic shock.  Upon discharge from the hospital, the 
veteran was given a prescription for use of an Epi-Pen in the 
event of future attacks.  Despite the severity of the 
reaction, the veteran's condition was subsequently described 
as "improved" upon release from the hospital.  

The VA examination report of April 2003, prepared prior to 
discharge from service, confirms that the veteran breaks out 
in hives and may have trouble breathing after being bitten by 
more than three or four fire ants or stung by similar insects 
and that he carries an Epi-Pen while camping, mowing the 
grass, or walking in wooded areas as a preventative measure.  
The general physical exam, however, was unremarkable and 
revealed no skin problems.  The diagnosis was allergies to 
insect bites requiring him to carry an Epi-Pen.  

The veteran asserts that the condition is not constitutional 
or developmental but rather is something that he first 
encountered in service.  He asserts that he now has a severe 
sensitivity due to his repeated exposure to stinging insects, 
like fire ants, directly linked to his assignment locations 
and duty responsibilities in service.  He reports that he was 
stung by fire ants on details in Florida and Spain and each 
time his sensitivity was more acute.  He asserts that his 
disability is that he is limited in what he can do and where 
he can do it.  In support of his claim, he submitted an 
article concerning allergic reactions.  He highlighted the 
following, "[w]hile first-time exposure may only produce a 
mild reaction, repeated exposures may lead to more serious 
reactions.  Once a person is sensitized (has had a previous 
sensitivity reaction), even a very limited exposure to a very 
small amount of allergen can trigger a severe reaction."  
The veteran also asserts that his allergy to bee stings and 
ants was listed as a chronic illness in several service 
medical records.  Accordingly, he asserts that service 
connection is warranted.

After considering all of the evidence, the Board finds that 
there is no indication that the veteran's allergic reaction 
to insect bites existed prior to service, especially given 
the absence of any mention of allergic reaction to insect 
bites in the veteran's pre-enlistment and pre-commissioning 
medical examination records.  

However, pursuant to Hickson, the veteran must show medical 
evidence of a current disability to establish service 
connection.  Although the condition first manifested itself 
during service, the record does not show that the veteran has 
a current disability.  Disability for the purposes of a VA 
compensation claim is an impairment of earning capacity. 
Allen v. Brown, 7 Vet. App. 439, 447 (1995)(en banc).  The 
veteran has asserted that he must be careful about where he 
goes and what he does, for example, he carries his Epi-Pen 
when he goes to the woods or mows his lawn, but merely 
carrying an Epi-Pen has not been shown to impair his post-
service earning capacity.  Furthermore, 38 C.F.R. § 3.380 
states that ". . . acute allergic manifestations subsiding 
on the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals."  In 
this case, the veteran has asserted that he is now extremely 
sensitive to insect bites but no disability resulting from 
that sensitivity or from having been stung by insects in 
service has been shown in the current record.  

Accordingly, the Board concludes that the evidence does not 
show that the veteran experiences current disability due to 
an allergy to insect bites or that he suffers from residuals 
as a result of the insect bites in service, and the criteria 
for a grant of service connection have not been met.

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirement of the duty to 
notify the veteran has been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in August 2003 informed the veteran of the type of evidence 
needed to substantiate his claim as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim and what evidence VA would attempt to obtain on his 
behalf.  While the letter did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.  

While the RO's letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the United States Court of Veterans Appeals (Court) 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any Agency of Original 
Jurisdiction (AOJ) action or decision, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice with respect to that claim 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant in 
April 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
in addition to the VCAA notice from the RO, submissions from 
the veteran, the rating decision dated in July 2003, and the 
statement of the case dated in April 2004.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  He 
has not reported any incidents of post-service treatment.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.

ORDER

Service connection for an allergy to insect bites is denied.



____________________________________________
SUSAN TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


